DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2019, 07/27/2020 and 10/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 04/16/2019 is noted by the Examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Replace “a pressure of the liquid and a volume of the liquid”  with –  a pressure of the liquid or a volume of the liquid –
since “at least one” is mentioned previously. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Regarding claim 1, the omitted steps are:  [disposing a bladder into the perforation; moving the liquid into the perforation, wherein the force is applied to the surface in response to the liquid being moved into the perforation of the solid rocket motor propellant grain and measuring the pressure of the liquid immediately after the liquid has reached equilibrium with the solid rocket motor propellant grain]
The claims lacks the feature of linking the pressure of the liquid to the deformation. It is clear that the liquid is contained within the bladder and the deformation occurs when the liquid is pressurized in response to moving the liquid into the perforation, wherein the deformation is formed in response to the liquid being pressurized “as stated in ¶0007”. Therefore, the feature of applying the force to the grain by moving the liquid into the perforation is essential to carry the method of claim 1. 
Regarding claims 2, 5-7 and 13-15, the omitted steps are:  NO method steps claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 8-17 of copending Application No.  16/386,169. Although the claims at issue are not identical, they are not patent ably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Instant Application No. 16/386,099

Copending Application No. 16/386,169

Claim 1: 

A method for non-destructively aging a solid rocket motor propellant grain, comprising: 

applying a force to a surface of the solid rocket motor propellant grain via a liquid, wherein a deformation is formed on the surface of the solid rocket motor propellant grain in response to the application of the force; and 

measuring at least one of a pressure of the liquid and a volume of the liquid.

Claim 1: 

A method for non-destructively aging a solid rocket motor propellant grain, comprising: 

applying a force to a surface of the solid rocket motor propellant grain via a liquid, wherein a deformation is formed on the surface of the solid rocket motor propellant grain in response to the application of the force; and 

measuring at least one of a pressure of the liquid and a volume of the liquid.

Claim 2: 

The method of claim 1, wherein the solid rocket motor propellant grain is a solid mass with an exposed inner surface area defining a perforation in the interior of the solid rocket motor propellant grain.

Claim 2: 

The method of claim 1, wherein the solid rocket motor propellant grain is a solid mass with an inner surface area defining a perforation in the interior of the solid rocket motor propellant grain.

Claim 9:

 A method for non-destructively surveilling a mechanical property of a solid rocket motor propellant grain, comprising: 

applying a first force to a surface of the solid rocket motor propellant grain at a first time, wherein a first deformation is formed on the surface of the solid rocket motor propellant grain in response to the applying the first force; 

measuring a first value of a relaxation modulus of the solid rocket motor propellant grain based on the first deformation; 


measuring a second value of the relaxation modulus of the solid rocket motor propellant grain based on the second deformation, wherein at least one of the first force or the second force is applied to the surface by moving a liquid into a bladder disposed at least partially within a perforation of the solid rocket motor propellant grain.

Claim 9:

A method for non-destructively surveilling a mechanical property of a solid rocket motor propellant grain, comprising: 

applying a first force to a surface of the solid rocket motor propellant grain at a first time, wherein a first deformation is formed on the surface of the solid rocket motor propellant grain in response to the applying the first force; 

measuring a first value of a relaxation modulus of the solid rocket motor propellant grain based on the first deformation; 


measuring a second value of the relaxation modulus of the solid rocket motor propellant grain based on the second deformation, wherein at least one of the first force or the second force is applied to the surface by moving a liquid into a perforation of the solid rocket motor propellant grain.

Claim 13:

The method of claim 9, wherein the liquid is pressurized in response to moving a pre- determined volume of the liquid into the perforation.

Claim 13: 

The method of claim 9, wherein the liquid is pressurized in response to moving a pre- determined volume of the liquid into the perforation.

Claim 17:

The method of claim 14, wherein the first value of the relaxation modulus is measured by measuring a volume of the liquid.

Claim 17:

The method of claim 14, wherein the first value of the relaxation modulus is measured by measuring a volume of the liquid.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Biggs (US 8,210,052) “submitted by Applicant on IDS”.
Regarding claim 1, Biggs discloses a method for non-destructively aging a solid rocket motor propellant grain (Col. 3, lines 44-46), comprising: applying a force to a surface of the solid rocket motor propellant grain via a liquid (Col. 4, lines 63-67), wherein a deformation is formed on the surface of the solid rocket motor propellant grain in response to the application of the force (Col. 5, lines 24-29); and measuring at least one of a pressure of the liquid and a volume of the liquid (Col. 4, lines 31-37).
2. The method of claim 1, wherein the solid rocket motor propellant grain is a solid mass with an exposed inner surface area defining a perforation in the interior of the solid rocket motor propellant grain (Col. 4, lines 59-65).
Regarding claim 10, Biggs further discloses the first value with the second value (Col. 7, lines 25-27). 
Regarding claim 11, Biggs further discloses a future value of the relaxation modulus based on a trend between the first value and the second value (Col. 7, lines 30-32).
Regarding claim 12, Biggs further discloses determining a remaining lifespan of the solid rocket motor propellant grain based on a comparison between the future value and a pre- determined design threshold (Col. 3, lines 63-65).
Regarding claim 13, Biggs further discloses the liquid is pressurized in response to moving a pre- determined volume of the liquid into the perforation (Col. 5, lines 30-36).

Allowable Subject Matter
Claims 18-20 are allowed. 
Claims 5-7 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 16-17 would be allowable if rewritten to overcome the double patent rejection(s), set forth in this Office action

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/BRANDI N HOPKINS/
Primary Examiner, Art Unit 2855